[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                      FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                              _____________                 JUNE 3, 2010
                                                             JOHN LEY
                               No. 09-16459                    CLERK
                            Non-Argument Panel
                              _____________

                   D. C. Docket No. 09-00455-CV-RWS-1


JOHN FARRAR, Ph.D.,

                                                      Plaintiff-Appellant,

                                   versus


BRIAN KEMP, Georgia Secretary of State,
in his official capacity,

                                                      Defendant-Appellee.
                               ____________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                               ____________

                               (June 3, 2010)

Before TJOFLAT, WILSON and HILL, Circuit Judges.
PER CURIAM:

      We have thoroughly reviewed the briefs and record in this appeal. We

conclude that the district court was correct in granting appellee’s motion to

dismiss appellant’s complaint on the basis of res judicata. Finding no error, the

judgment of the district court is

      AFFIRMED.




                                          2